DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 03/06/2020. Claims 1 – 20 are examined.

Drawings
The drawings were received on 03/24/2020.  These drawings are acceptable notwithstanding the objection below.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show or point out the hot area of the mixer and the cold area of the mixer as described in the specification par. 60 and in claim 14.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
	claim 4, in line 5, “the inlet leads to an inlet duct containing a ducted fan” should be changed to - - the ducted fan - - (the phrase “the inlet leads to an inlet duct containing a ducted fan” is already recited in claim 1, line 4); and
claim 14, in line 2, “the mixer hot to cold area ratio” should be changed to - - a mixer hot to cold area ratio - - for proper clarity and antecedent basis (there is no antecedent basis for the ratio).  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: in line 5 of par. 60 change “ration” to - - ratio - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “a nozzle configured to vary the mixer hot to cold area ratio”.  Applicant specification in par. 60 states that varying the nozzle exit area (of nozzle 78 in fig. 9) may vary the hot-to-cold area ratio between the two streams by translating the fan nozzle or otherwise.  Hot to cold area ratio can refer to the area made available by the mixer for the hot and cold streams to enter the mixer (see Pub. No. 20200025109 A1 par. 61).  In the instant case Applicant’s nozzle 78 is downstream from the mixer 81 in fig. 9.  There is no written description explaining how translating the nozzle 78 would result in changing an area of the mixer or changing a ratio of hot flow (at 80) from core engine to cold flow from fan duct 73, the hot and cold flows entering mixer 80.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about the same axial location” in line 6 of claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example it is not clear how close the ducted fan must be to the axial location of the stationary element in order to infringe the claim. Therefor the metes and bounds of the claim are unclear.
Claim 10 recites the limitation "the fan duct" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if Applicant is referring to the inlet duct, the first duct, the second duct, or some other duct.
The meaning of the recitation “a nozzle configured to vary the mixer hot to cold area ratio” in claim 14 is unclear in light of Applicant specification pars. 59 and 60.  It is unclear what structure is being claimed.  For example par. 59 discusses a variable geometry mixer that optimizes the split or ratio of hot and cold side mixer areas (interpreted as the areas of the mixer available for the respective hot and cold streams to enter) such that the physical area of the mixer changes.  On the other hand par. 60 discusses a translating nozzle that can vary the ratio of the hot and cold streams.  Claim 
Regarding claim 18, it is unclear how the first stream can be radially outward of the core and fan streams.  The core and fan streams are created by the first stream. Only a second portion of the first stream is radially outward of the core and fan streams because the claimed “portion of the first stream” becomes the core and fan streams after passing through the second ducted rotating fan.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 8 – 12, 15 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2013/0104560 A1 (Kupratis).
Regarding claim 1, Kupratis discloses (see fig. 1) a propulsion system, the propulsion system 20 comprising a rotating element 34, a stationary element (just aft of “57S” in duct 56), and an inlet (at 57S) between (see fig. 1) the rotating element and the stationary element, wherein the inlet passes radially inward of the stationary element (see fig. 1 showing inlet radially inward of stationary element); wherein the inlet leads to an inlet duct (at 57) containing a ducted fan 44 having an axis of rotation X and a 
Regarding claim 2, Kupratis discloses (see fig. 1) wherein the rotating element 34 is a ducted rotating element 34 (see case 50 defining duct 56 with case 52).
Regarding claim 3, Kupratis discloses (see fig. 1) wherein the first duct (at 92) is a radially inward core duct downstream of the ducted fan 44 and the second duct (at 58) is a radially outward fan duct downstream of the ducted fan 44.
Regarding claim 5, Kupratis discloses (see fig. 1) wherein the rotating element 34 is driven via a torque producing device selected from the group consisting of electric motors, gas turbines (see turbine rotors 100; see Applicant 62 discussing “gas turbines” can be turbine rotors), gear drive systems 42G, hydraulic motors, and combinations thereof.
Regarding claim 8, Kupratis discloses (see fig. 1) wherein the first duct fluidly communicates with a core gas turbine engine (engine aft of core flow path at 60 comprising core spool 46 and combustor 30).
Regarding claim 9, Kupratis discloses (see fig. 1) wherein the core gas turbine engine has an exit plane and a core nozzle at the exit plane (see core nozzle at 38A wherein exit plane is normal to axis X at core nozzle).
Regarding claim 10, Kupratis discloses (see fig. 1) wherein the fan duct (at 58) extends aft to a fan nozzle 64 which is aft of the core nozzle (at 38).
Regarding claim 11, Kupratis discloses (see fig. 1) wherein the core gas turbine engine includes a booster 26, and the booster 26 and ducted fan 44 are driven at the same speed (they are both driven by shaft 66).
Regarding claim 12, Kupratis discloses (see fig. 1) wherein the ducted fan 44 is located radially inwardly (see fig. 1) of the stationary element (just aft of “57S” in duct 56).
Regarding claim 15, Kupratis discloses (see fig. 1) wherein at least one of the rotating element 34 and the ducted fan are operated through a gear box 42G.
Regarding claim 16, Kupratis discloses (see fig. 1) a method of operating a propulsion system 20, comprising the steps of: operating a first rotating fan assembly 34 to produce a first stream of air (air exiting fan 34); directing a portion of the first stream of air into a second ducted rotating fan assembly 44; operating the second ducted rotating fan assembly 44 to produce a second stream of air 57; dividing the second stream of air 57 into a core stream 60 and a fan stream 58; and directing the core stream 60 into a gas turbine engine core (28, 30, 32).
Regarding claim 17, Kupratis discloses (see fig. 1) wherein the first rotating fan assembly 34 is a ducted fan 34.
Regarding claim 18, Kupratis discloses (see fig. 1) wherein the core stream 60, the fan stream 58, and the first stream (portion of first stream at 56) are arranged concentrically radially outwardly (see fig. 1).
Regarding claim 20, Kupratis discloses (see fig. 1) wherein at least one of the first rotating fan assembly 34 and the second ducted rotating fan assembly are operated through a gear box 42G.

Claim 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupratis as evidenced by US Patent 5,261,227 (Giffin, III; hereinafter referred to as “Giffin”).
Regarding claim 4, Kupratis discloses the current invention as claimed and discussed above. Kupratis further discloses wherein the rotating element 34 has an axis of rotation X and a blade (see blade extending from hub at 42G; one of ordinary skill understands that fan 34 has additional blades; for example, Giffin discloses a gas turbine propulsion system (fig. 1) and further discloses a plurality of blades (12; col. 2, l. 55) of a rotating element 12) and the stationary element has a vane (structure just aft of “57S” in duct 56) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element (because the stationary element is non-rotating the vane of the stationary element opposes the rotating flow in the tangential direction departing rotating element 34; one of ordinary skill understands that the stationary element has additional vanes; for example Giffin discloses a plurality of vanes 50 of a stationary element 50 configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element (col. 3, ll. 39-43)); and wherein the inlet (at 57S) leads to an inlet duct containing a ducted fan 44 having an axis of rotation X and a plurality of blades (blades of rotors 70A and 70B), the ducted fan 44 being disposed at about the same axial location (see fig. 1) as the stationary element (just aft of “57S” in duct 56), aft (see fig. 1) of the stationary element, or forward of the stationary element, and radially inward (see fig. 1) of the stationary element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Pub. No.: US 2007/0251212 A1 (Tester).
Regarding claim 6, Kupratis discloses the current invention as claimed and discussed above. Kupratis further discloses (see fig. 1 below) surfaces (for example Kupratis is silent wherein a noise reduction treatment comprises the surfaces downstream of the stationary element, and wherein a sound absorbing material is applied to at least one of the surfaces or at least one of the surfaces comprises a sound absorbing material.

    PNG
    media_image1.png
    439
    711
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]
Tester teaches (see fig. 1 below) a gas turbine turbofan engine 10 and further teaches wherein a noise reduction treatment comprises surfaces (30, 31, 30’) (Tester teaches applying noise reduction material (i.e. acoustic liners (30, 31, 30’) ) to the inner and outer surfaces of the bypass duct 22 (see fig. 1 below) of ducted fan 13 of gas turbine engine 10; these surfaces are downstream of the entrance (see fig. 1 below) of bypass duct 22 and downstream of stationary element 28; theses surfaces are similar to Applicant surfaces wherein noise treatment is applied; for example in Applicant fig. 8 noise suppression is situated at location (93, 94, 95), locations (93, 94, 95) being in the 

    PNG
    media_image3.png
    592
    990
    media_image3.png
    Greyscale
[AltContent: textbox (entrance to bypass duct 22)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kupratis with a noise reduction treatment comprising the surfaces downstream of the stationary element, and wherein least one of the surfaces comprises a sound absorbing material as taught by Tester in order to facilitate suppressing noise in the propulsion system of Kupratis thereby complying with environmental regulations (Tester par. 2). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Pub No. US 2005/0109012 A1 (Johnson).
Regarding claim 7, Kupratis discloses the current invention as claimed and discussed above.   Kupratis further discloses (see fig. 1) the second duct (at 58) includes a fan nozzle 64 that is compatible with variable nozzle systems (par. 20). Kupratis is silent the second duct includes an axially translatable variable area fan nozzle.
Johnson teaches (see fig. 1) a gas turbine including a fan duct (at 78) that includes an axially translatable variable area fan nozzle 218 (wall 220 translates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kupratis with the second duct includes an axially translatable variable area fan nozzle as taught by Johnson in order to facilitate operating efficiently at various thrust settings (see Johnson par. 4)

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Pub. No. US 2016/0090863 A1 (Diaz).
Regarding claim 13, Kupratis discloses the current invention as claimed and discussed above. Kupratis further discloses (see fig. 1) a surface or duct (fan duct 58 in fig. 1) downstream of the stationary element (just aft of “57S” in duct 56).  Kupratis is silent at least one heat exchanger is applied to the to the duct (fan duct 58 in fig. 1).
Diaz teaches (see fig. 1) a gas turbine 10 and further teaches least one heat exchanger 54 is applied to a duct (fan duct 51) downstream from a stationary element 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kupratis with at least one heat exchanger is applied to the to the duct fan duct 58 as taught by Diaz in order to facilitate cooling engine lubrication oil (see Diaz par. 2). 
Regarding claim 19, Kupratis discloses the current invention as claimed and discussed above including fan stream 58. Kupratis is silent the step of passing the fan stream through a heat exchanger.
Diaz teaches (see fig. 1) a gas turbine 10 and further teaches passing a fan 24 stream (stream in duct 51) through a heat exchanger 54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kupratis with the step of passing the fan stream through a heat exchanger as taught by Diaz in order to facilitate cooling engine lubrication oil (see Diaz par. 2).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of US Patent 3,750,402 (Vdoviak).
Regarding claim 14, Kupratis discloses the current invention as claimed and discussed above including the second duct (fan duct at 58).  Kupratis is silent the second duct includes a mixer and a nozzle configured to vary the mixer hot to cold area ratio
Vdoviak teaches (see fig. 1) a gas turbine 1 and further teaches duct (fan duct 8) includes a mixer 21 and a nozzle 18 configured to vary the mixer hot to cold area ratio (intended use; Applicant specification in par. 60 states that varying the nozzle exit area can vary the mixer hot to cold area ratio and nozzle 18 of Vdoviak is configured to vary the discharge or exit area, see col. 4,  ll. 30-35); the limitation “mixer hot to cold area ratio” is discussed further in the 35 USC 112 section above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kupratis with the second duct includes a mixer and a nozzle configured to vary the mixer hot to cold area ratio as taught by Vdoviak in order to facilitate reducing engine noise and improving combustion efficiency with improved mechanical reliability (see Vdoviak col. 2, ll. 10-13 and 48).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
noise reduction treatment: US Patent 3452152;
three flow engines “wherein the inlet duct divides into a first duct and a second duct, separate from the first duct” (see claim 1): 
ducted rotating element: Pub Nos. US 20070186535 A1, US 20130104522 A1, US 20130098050 A1, US 20160298550 A1, US 20130104521 A1, US2016347463 A1, US 20150121893 A1, US 20190218971 A1, US 
unducted rotating element: US Patent 4446696 A and Pub. No. US 2013000314 A1;
heat exchanger references: US Patent 3528250 and Pub. No. US 20140345254 A1;
counter rotating turbines with gearing: Pub. Nos. US 20100326050 A1, US 20050241292 A1, and US 20200116104 A1; and
stationary element similar to Applicant fig. 2: Pub. No. US 20160333734 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741